wo

Gs

10
rl
12
13

14

16
17
18

19

 

my Case 2:20-mj-00402-NJK Document 8 Filed 05/18/20 Page 1 of 2

 

 

 

 

 

 

 

 

FILED _____ RECEIVED
ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD
MAY 18 2020
CLERK US DISTRICT COURT
UNITED STATES DISTRICT, COURT OF Nevada DEPUTY
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj- 0344Q7- WW
Plaintiff, [Proposed] Order on Stipulation
to Extend Deadlines to Conduct
Vv. Preliminary Hearing and
File Indictment
RAYMUNDO MORALES-JUSTO,

aka RAYMUNDO MORALESJUSTO,

aka RAYMUNDO MORALES-JUSATO,

aka RAYMUNDO MORALES,

aka RAYMUNDO JUSTO-MORALES,

aka OMAR MORALES-JUSTO,

aka OMAR MORALES,

aka OMAR SOLANO- BELLO,

aka OMAR BELLO,

aka OMAR BELLO-SOLANO,

aka OMAR BELLO-SOLANDO,

aka MANUEL OMAR GONZALEZ-
HERNANDEZ,

aka OMAR GONZALEZ-HERNANDEZ,

aka PRUDENCIO MORALES,

Defendant.

 

 

. Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the trial herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

Criminal Procedure 5,1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

we

 

 
iene

wo

‘Ga

10

u

13
14
15
17
18

19

 

Case 2:20-mj-00402-NJK Document 8 Filed 05/18/20 Page 2 of 2

_ITIS THEREFORE ORDERED that the preliminary hearing currently scheduled

on Jung |, 2020 at the hour of 4:00 p.m., be vacated and continued rolvaust ) ang>

the hour of 4.000.
DATED this ___ day of May, 2020,

A Zz BLL

<-CHONORABLE
UNITED STATES MAGISTRATE JUDGE

 

 
